DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Folk (US 9,456,834 B2) in view of Brady et. al (US 9,445,829 B2).
Regarding Claim 1, Folk discloses a thrombectomy device (100) comprising: a cylindrical proximal portion (column 5, lines 27-28) forming a stent frame (101) having a first lattice network of a first plurality of interconnecting segments (102 and joints 103; column 5, lines 27-33), the first plurality of interconnecting segments being configured to exert a first radial force against an inner wall of a blood vessel (column 7, lines 42-49 and blood vessel = lumen); a dome-shaped distal portion forming a protection cage (105, figure 1; column 6 lines 2-4) having a second lattice network of a second plurality of interconnecting segments (126 and portion of 124 surrounding 126; column 6, lines 13-18), the second plurality of interconnecting segments being configured to exert a second radial force against the inner wall of the blood vessel (abstract - the connecting members are configured to exert a second radial force); a transition portion (see figure 2A below – any portion of 124 between 106 and the proximal end of 126) arranged between the stent frame and the protection cage.

    PNG
    media_image1.png
    444
    827
    media_image1.png
    Greyscale

Folk teaches that a radiopaque marker may be attached by suitable techniques to the distal end (122) of the protection cage (105; column 8, lines 61-67), but fails to disclose a coil formed at a distal end of the protection cage.
However, Brady teaches a thrombectomy device (clot retrieval device 1; figure 1A) comprising: a stent frame (outer member 2); a dome-shaped distal portion forming a protection cage (distal conical portion 24, 49); and a radiopaque (column 20, lines 1-5) coil (8) formed at a distal end (collar 9) of the protection cage (see figure 1F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the protection cage of Folk to be formed as a radiopaque coil as taught by Brady in order to provide improved visibility of the distal end of the protection cage. Additionally, all the claimed elements were known in the prior art (Folk teaches a radiopaque tip and Brady teaches a radiopaque coiled tip) and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded the predictable result of providing a radiopaque distal tip on the protection cage.
Regarding Claim 2, Folk modified discloses the invention as claimed above, and Folk further discloses wherein the first plurality of interconnecting segments (102) is arranged to include openings when the stent frame of the thrombectomy device is deployed in an open position (see figure 1 below), and wherein the second plurality of interconnecting segments (126 and portion of 124) is arranged to include openings when the protection cage of the thrombectomy device is deployed in an open position (see figure 2B below).

    PNG
    media_image2.png
    543
    314
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    249
    421
    media_image3.png
    Greyscale

Regarding Claim 3, Folk modified discloses the invention as claimed above, and Folk further discloses wherein the stent frame (101) can be deployed in the open position independently of the protection cage (105) being deployed in the open position (see figure 7 below - by controlled retraction of the microcatheter, the protection cage may be deployed independently of the stent frame; columns 9-10, lines 66-67, 1-4).

    PNG
    media_image4.png
    356
    730
    media_image4.png
    Greyscale

Regarding Claim 4, Folk modified discloses the invention as claimed above, and Folk further discloses wherein the protection cage (105) is deployed in the open position before the stent frame (101) is deployed in the open position (see figure 7 above – by retracting the microcatheter, the protection cage must be deployed prior to the stent frame based on the retraction of the microcatheter itself, due to the position of the protection cage being distal of the stent frame).
Regarding Claim 5, Folk modified discloses the invention as claimed above, and Folk further discloses wherein the openings in the stent frame (101) have a larger cross-section than the openings in the protection cage (see figure 2B – where protector 105 has smaller openings/pores than the stent frame 101).
Regarding Claim 7, Folk modified discloses the invention as claimed above, and Folk further discloses further including a microcatheter (310, figure 6) designed to deliver and retrieve the thrombectomy device from the blood vessel in a closed position (column 9, lines 36-45; the device 100 may also be retrieved by pulling of the delivery wire 330).
Regarding Claim 8, Folk modified discloses the invention as claimed above, and Folk further discloses wherein the first plurality of interconnecting segments (102) is arranged to be fully connected without any openings when the stent frame of the thrombectomy device is deployed in a closed position (see figure 6 below), and wherein the second plurality of interconnecting segments (126 and portion of 124) is arranged to be fully connected without any openings when the protection cage of the thrombectomy device is deployed in a closed position (see figure 6 below – where the microcatheter is carrying the protection cage while attached to the stent frame, in a closed position).

    PNG
    media_image5.png
    511
    658
    media_image5.png
    Greyscale

Regarding Claim 9, Folk modified discloses the invention as claimed above, and Folk further discloses that the medical device, the thrombectomy device, may be formed by laser cutting a pre-formed tube or sheet or by other suitable methods (column 5, lines 35-40), but fails to disclose that the stent frame, the transition portion, the protection cage, and the coil are formed as a single piece construction. 
However, Brady teaches a thrombectomy device (clot retrieval device 1; figure 1A) comprising: a stent frame (outer member 2); a dome-shaped distal portion forming a protection cage (distal conical portion 24, 49); a transition portion (any portion between outer member 2 and conical portion 24, 49); and a radiopaque coil (8) being formed as a single piece construction (as the distal struts 255 may be formed in a conical scaffolding region similar to that shown in figure 1A which includes coil 8; column 23, lines 26-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify medical device of modified Folk to be formed as a continuous framework made from a single piece of material as taught by Brady, since all the claimed elements were known in the prior art (Folk teaches the medical device may be made by suitable methods and Brady teaches a suitable method for making a thrombectomy comprises a continuous framework made from a single piece of material) and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded the predictable result of providing a suitable thrombectomy device with a stent frame, transition portion, protection cage, and coil. 
Regarding Claim 10, Folk modified discloses the invention as claimed above, and Folk further discloses wherein an outer diameter of the stent frame (101) is smaller than an outer diameter of the protection cage (105; columns 9-10, lines 66-67, 1-4).
Regarding Claim 11, Folk modified fails to explicitly disclose wherein a ratio of the length of the transition portion to a length of the stent frame is between 1:20 and 1:8.
However, Folk teaches the medical device 100 may have various lengths (column 10, lines 49-65) and that the length of the stent frame (101) is substantially larger than the length of the transition portion (any portion of 124 between 106 and the proximal end of 126). It is also noted that the transition zone is not defined by any particular structure or length in the claims; therefore, the length of the transition portion may consist of any varying length or size between the stent frame and the protection cage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lengths of the transition portion and stent frame of modified Folk such that a ratio of the length of the transition portion to a length of the stent frame is between 1:20 and 1:8 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform different than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of modified Folk would not operate differently with the claimed length dimensions/ratios since the length of the stent frame is substantially larger than the length of the transition portion to allow the transition portion to pivot or bend relative to the stent frame, thereby allowing the protection cage to radially expand independent of the stent frame and the device would function appropriately having the claimed dimensions. Further, applicant places no criticality on the range claimed, indicating simply that “in some embodiments” the ratio is between the claimed range ([0019]).
Regarding Claim 12, Folk modified discloses the invention as claimed above, and Folk further discloses wherein further including a plurality of radiopaque markers positioned on the stent frame to permit a position of the stent frame to be viewed in vivo (column 5, lines 45-47).
Regarding Claim 13, Folk modified discloses wherein the coil (8 of Brady; see for example, the rejection of Claim 1 above) is radiopaque to permit a position of the coil to be viewed in vivo (column 20, lines 1-5 of Brady). 
Regarding Claim 14, Folk modified discloses the invention as claimed above, and Folk further discloses wherein the openings formed in the second lattice network are sized such that the protection cage (105) captures emboli without preventing blood flow past the protection cage (column 6, lines 13-16; column 9, lines 61-66).
Regarding Claim 15, Folk modified discloses the invention as claimed above, and Folk further discloses wherein the stent frame is configured to capture a thrombus in the blood vessel (see figures 7 and 8, where 101 is configured to capture the thrombus or blood clot 220), and wherein the protection cage is configured to capture at least on embolus formed by a breaking of the thrombus in the blood vessel (see figure 9, where the secondary emboli 230 that are broken off from the thrombus are captured within the protection cage or protector 105).

    PNG
    media_image6.png
    774
    730
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    411
    728
    media_image7.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Folk (US 9,456,834 B2) in view of Brady et. al (US 9,445,829 B2) as applied to Claim 2 above, and further in view of Shrivastava et. al (US 2020/0113588).
Regarding Claim 6, Folk in view of Brady modified discloses the invention as claimed above, and Folk teaches the openings on the stent frame (see figure 1) and the openings on the protection cage (see figure 2A), but fails to disclose the size of the openings in the stent frame and the openings in the protection cage decreasing down a gradient from a proximal end of the stent frame towards an apex of the protection cage.
However, Shrivastava teaches a thrombectomy (300) device comprising: a size of the openings (pores) in the stent frame (310, figure 3A) and the openings (pores) in the protection cage (325, figure 2A) decreases down a gradient from a proximal end of the stent frame towards an apex of the protection cage (paragraph [0046], lines 1-9) for the purpose of making the capturing basket more deliverable in the body, making the capturing basket more conformable to the embolus, and allowing the capturing basket to trap pieces that break off of the embolus. The larger pores at the proximal portion allow the capturing basket to be packed and/or deformed into a small space as the capturing basket is delivered in the catheter. The larger pores at the proximal portion also increase the flexibility of the capturing basket, which allows the capturing basket to more easily conform to the shape of the embolus ([0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the openings in the stent frame and the openings in the protection cage of modified Folk to decrease down a gradient from a proximal end of the stent frame towards the apex of the protection cage as taught by Shrivastava in order to make the thrombectomy device more deliverable in the body and more conformable to the embolus to trap pieces that break off. Further, the larger pores at the proximal portion allow the device to be packed and/or deformed into a small space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONIKA ALAM whose telephone number is (571)272-5408. The examiner can normally be reached M-F, 8 AM – 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ONIKA ALAM/
Examiner, Art Unit 3771         

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771